DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,684,089 B2 to Keng (“Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the elements contained in claims 13-20 of the instant application are anticipated by the limitations found in claims 1-20 of the Patent. Thus, instant claims 13-20 would infringe on the claims of the Patent should they mature to patent.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,247,520 B2 to Manly (“Manly”).
Regarding claim 20, Manly discloses a shooting rest, comprising: 
a body 30 comprising a tool indention (pocket 84) having a tool engagement aperture (one of slide tracks 106 or tab tracks 98); and 
90 and tang 36) configured to engage the tool indention 84, wherein the tool engagement aperture is configured to secure the removable tool (slide track 106 is configured to slidably receive lock switch 102 and is thereby configured to secure tang 36;  tab tracks 98 retain stop tabs 96 of plug 90).

    PNG
    media_image1.png
    393
    507
    media_image1.png
    Greyscale

Claims 13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,196,504 B2 to Keng (“Keng”).
Regarding claim 13, Manly discloses a shooting rest 10, comprising: 
a body comprising: 
a fore end (side 14), an aft end (near shoulder 16), and a floor 12, the floor comprising a top side (the side visible in Fig. 1) and an opposed bottom side (the side visible in Fig. 4); 
a tool engagement aperture 40 disposed on the aft end (on shoulder 16) of the body; 
a set of walls (annotated) extending from the top side of the floor 12; and 
a set of legs (22, 24) extending from the opposed bottom side of the floor; 
a removable tool (leg 20, shown removed from the body in Fig. 4) disposed on the body (shown disposed on the body in Fig. 1).
claim 15, Manly further discloses wherein the set of legs comprises a front leg 20 and a set of rear legs 22, 24, wherein the front leg 20 comprises a grip pad 112.
Regarding claim 17, Manly further discloses wherein the set of walls (annotated) comprises a ledge (the chamfered area, annotated) configured to grapple a firearm magazine.
Regarding claim 18, Manly further discloses wherein the floor 12 comprises a plurality of floor apertures (one in each shoulder 17 and 18 and another in the center of plate 12 – see aperture 140, Fig. 20).

    PNG
    media_image2.png
    558
    1268
    media_image2.png
    Greyscale

Regarding claim 20, Keng discloses a shooting rest 10, comprising: 
a body 12 comprising a tool indention (annotated) having a tool engagement aperture 40; and 
a removable tool (leg 20) configured to engage the tool indention (best shown in Fig. 2, wherein the leg is folded within and is engaging it’s respective indentation), wherein the tool engagement aperture 40  is configured to secure the removable tool (via fasteners 32).
Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9228797 B2 to Anderson et al. (“Anderson”).
Regarding claim 20, Anderson discloses a shooting rest (see Fig. 1), comprising: 
12 comprising a tool indention (annotated) having a tool engagement aperture (annotated, defined by tooth 26); and 
a removable tool 14 configured to engage the tool indention (best shown in Fig. 4), wherein the tool engagement aperture (annotated)  is configured to secure the removable tool (see Fig. 4 and 4:1-10).

    PNG
    media_image3.png
    660
    537
    media_image3.png
    Greyscale

Allowable Subject Matter
Claims 1-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The known prior art fails to anticipate or make obvious (in the context of the pertinent claims) a shooting rest comprising a tension band coupled between the set of walls and further comprising a removable tool disposed on the body having the a recessed surface, nub and rail as claimed. Applicant clearly discloses the claimed features throughout the specification (Fig. 34A for example). 
Conclusion
Prior art not relied upon but considered pertinent to applicant's disclosure is cited in the attached PTO-892 form.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274.  The examiner can normally be reached on M-F: 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA T SEMICK/Examiner, Art Unit 3641